DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated November 2, 2021 in response to a non-final office action.  Claims 1-12 and 14-20 have been amended.  Claim 13 has been cancelled.  Claims 1-12 and 14-20 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to claims 1-12 and 14-20 to obviate the previous objection to claims 1, 5, 9, 12, and 18.  The previous objection to the said claims is hereby withdrawn.
   Applicant's amendment to the Abstract to obviate the previous objection in the Abstract.  The previous objection to the specification is hereby withdrawn.
  Applicant's amendment to claims 3-5, 8-12, 14, and 17-18 and cancellation of claim 13, to obviate the previous rejection in regard to 35 U.S.C 112(b) indefiniteness.  The previous rejection to the said claims is hereby withdrawn.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Objections
Claim 11 is objected to because of the following informalities:
Regarding claim 11, the limitation, “determining, by the receiver based on network loads, the interleaving scrambling pattern information …” (Emphasis added) should read, determining, by the receiver based on network loads, the interleaving pattern information …” (Emphasis added).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, the claim recites the limitation, “transmitting, by the transmitter, an access request to the receiver by lowering …” (Emphasis added).  It is unclear if this “an access request” is intended to be different from “an access request” recited earlier in the claims.  For purposes of examination, the Examiner has interpreted the limitation to read, “transmitting, by the transmitter, the access request to the receiver by lowering …” (Emphasis added).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kota et.al. (US Patent Application Publication, 2013/0142206, hereinafter, “Kota”) in view of Lee et.al. (US Patent Application Publication, 20110255635, hereinafter, “Lee”), further in view of Zhao et.al. (US Patent Application Publication, 20100201398, hereinafter, “Zhao”).
Regarding claim 1, Kota teaches:
A method for operating a transmitter in a wireless communication system (Kota: a transmitter with a channel coder utilizing a higher dimension constellation.  Fig. 1 and ¶ [0026]), the method comprises: 
performing, by the transmitter, channel coding on a bit sequence (Kota: A transmitter 100 receives data [i.e., bit sequence] and control codes 110-1, 110-2 from an interface.  Fig. 1 and ¶ [0026]) to determine a coded sequence (Kota: The encoding [i.e., channel coding] produces a series of 65-bit blocks 115 [i.e., coded sequence], which may be preceded by a data/control header 117.  Fig. 1 and ¶ [0026]); 
interleaving and scrambling the coded sequence (Kota: the encoded blocks [i.e., coded sequence] are scrambled using a scrambler 120, producing a series of scrambled 65-bit blocks 125 preceded by a data/control header 127.  A framer 130 creates a frame 135 from 50 of these 65-bit blocks (i.e., 3250 bits/frame) … n the embodiment of FIG. 1, the symbols are provided to an interleaver 190 over a PMA service interface, which is itself divided into four pairs 195.  Fig. 1 and ¶ [0026-0027, 0031]); 
performing multidimensional constellation modulation (Kota: 4D15B bit mapper for a multi-dimension constellation.  ¶ [0040]) on the interleaved and scrambled sequence (Kota: Channel coding is then performed on the frames 135 [i.e., scrambled sequence]. A 4D15B constellation is used to encode 15 bits into one of 215 points in the constellation.  Fig. 1 and ¶ [0028]).
Although Kota teaches encoding a sequence of bits, scrambling and interleaving such encoded blocks, Kota does not explicitly teach:
performing grid mapping on the modulated sequence to determine a mapped sequence, wherein the grid mapping includes a zero-padding and interleaving; and
transmitting the mapped sequence. 
However, in the same field of endeavor, Lee teaches:
performing grid mapping on the modulated sequence to determine a mapped sequence (Lee: Each Tx stream may consist of a specific number of symbols, where the specific number is equal to the number of spatial streams.  The Tx streams may be sequentially mapped to resource elements within a resource block allocated for information transmission. One complex symbol may be mapped to one resource element. In case of multiple-antenna transmission, there is one resource grid (see FIG. 3) defined for each Tx antenna.  Figs. 3, 9 and ¶ [0101-0102]); and
transmitting the mapped sequence (Lee: One or more resource blocks may be allocated to the transmitter 300 for information transmission.  Fig. 9 and ¶ [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kota to include the features as taught by Lee above in order to provide effective information transmission in a wireless communication system. (Lee, ¶ [0011]).
Although Kota-Lee teaches encoding a sequence of bits, scrambling and interleaving such encoded blocks, and mapping Tx streams to resource elements using resource grid defined for each Tx antenna, Kota-Lee does not explicitly teach:
wherein the grid mapping includes a zero-padding and interleaving. 
However, in the same field of endeavor, Zhao teaches:
wherein the grid mapping includes a zero-padding and interleaving (Zhao: the invention relate to zero padding and mapping in combination with bit interleaved coded modulation.  Fig. 33A and ¶ [0230]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kota-Lee to include the features as taught by Zhao above in order to make code length equal. (Zhao, ¶ [0231]).

Regarding claim 2, Kota-Lee-Zhao discloses on the features with respect to claim 1 as outlined above.
Kota further teaches:
acquiring by the transmitter, an interleaving pattern information, scrambling pattern information (Kota: A transmitter 100 receives data and control codes [i.e., scrambling information] 110-1, 110-2 from an interface.  Fig. 1 and ¶ [0026]), multidimensional constellation information (Kota: 4D15B bit mapper for a multi-dimension constellation.  ¶ [0040]). 
Lee further teaches:
grid mapping pattern information (Lee: The Tx streams may be sequentially mapped to resource elements within a resource block allocated for information transmission. One complex symbol may be mapped to one resource element. In case of multiple-antenna transmission, there is one resource grid (see FIG. 3) defined for each Tx antenna.  Figs. 3, 9 and ¶ [0101-0102]).
 Lee is the same as the rationale and motivation for Claim 1.  

Regarding claim 8, Kota teaches:
A method for operating a receiver in a wireless communication system (Kota: At the receiver, the interleaved symbols are demultiplexed before decoding.  ¶ [0046]), the method comprising: 
receiving, by the receiver, mixed signals (Kota: At the receiver, the interleaved symbols [i.e., mixed signals] are demultiplexed before decoding.  ¶ [0046]) from multiple transmitters, the mixed signals (Kota: A transmitter 100 receives data [i.e., signals] and control codes 110-1, 110-2 from an interface.  Fig. 1 and ¶ [0026]) associated with interleaving, scrambling (the encoded blocks [i.e., coded sequence] are scrambled using a scrambler 120, producing a series of scrambled 65-bit blocks 125 preceded by a data/control header 127.  A framer 130 creates a frame 135 from 50 of these 65-bit blocks (i.e., 3250 bits/frame) … n the embodiment of FIG. 1, the symbols are provided to an interleaver 190 over a PMA service interface, which is itself divided into four pairs 195.  Fig. 1 and ¶ [0026-0027, 0031]), multidimensional constellation modulation (Kota: 4D15B bit mapper for a multi-dimension constellation.  ¶ [0040]); and
decoding, by the receiver, the mixed signals based on interleaving information (Kota: At the receiver, the interleaved symbols are demultiplexed before decoding.  ¶ [0046]).
Although Kota teaches encoding a sequence of bits, scrambling and interleaving such encoded blocks, Kota does not explicitly teach:
grid mapping on a corresponding to each of the multiple transmitters data; and
scrambling information, multidimensional constellation information, and grid mapping pattern information corresponding to the each of the multiple transmitters to obtain the data. 
Lee teaches:
grid mapping on a corresponding to each of the multiple transmitters data (Lee: The Tx streams may be sequentially mapped to resource elements within a resource block allocated for information transmission. One complex symbol may be mapped to one resource element. In case of multiple-antenna transmission, there is one resource grid (see FIG. 3) defined for each Tx antenna.  Figs. 3, 9 and ¶ [0101-0102]); and
scrambling information, multidimensional constellation information, and grid mapping pattern information (Lee: Each Tx stream may consist of a specific number of symbols, where the specific number is equal to the number of spatial streams.  The Tx streams may be sequentially mapped to resource elements within a resource block allocated for information transmission. One complex symbol may be mapped to one resource element. In case of multiple-antenna transmission, there is one resource grid (see FIG. 3) defined for each Tx antenna.  Figs. 3, 9 and ¶ [0101-0102]) corresponding to the each of the multiple transmitters to obtain the data (Lee: One or more resource blocks may be allocated to the transmitter 300 for information transmission.  Fig. 9 and ¶ [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kota to include the features as taught by Lee above in order to provide effective information transmission in a wireless communication system. (Lee, ¶ [0011]).
Although Kota-Lee teaches encoding a sequence of bits, scrambling and interleaving such encoded blocks, and mapping Tx streams to resource elements using resource grid defined for each Tx antenna, Kota-Lee does not explicitly teach:
wherein the grid mapping includes a zero-padding and interleaving. 
However, in the same field of endeavor, Zhao teaches:
wherein the grid mapping includes a zero-padding and interleaving (Zhao: the invention relate to zero padding and mapping in combination with bit interleaved coded modulation.  Fig. 33A and ¶ [0230]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kota-Lee to include the features as taught by Zhao above in order to make code length equal. (Zhao, ¶ [0231]).

Regarding claim 15, Kota teaches:
An apparatus (Kota: switch 510.  Figs. 1, 5 and ¶ [0054]), comprising: 
a channel coder (Kota: a transmitter with a channel coder.  Figs. 1, 5 and ¶ [0026]); 
a transceiver (Kota: includes a physical layer transceiver (PHY) operable to implement the higher-dimension constellation encoding.  Figs. 1, 5 and ¶ [0054]); and
at least one processor configured to (Kota: Certain embodiments of multi-constellation systems as described above and illustrated in FIGS. 1-5 may be implemented in hardware, software, firmware, or a combination thereof ... In the embodiments where the multi-constellation systems are implemented in software or firmware by instructions executing on a processor.  ¶ [0057]): 
control the transceiver to acquire an interleaving pattern information, scrambling pattern information (Kota: A transmitter 100 receives data and control codes [i.e., scrambling information] 110-1, 110-2 from an interface.  Fig. 1 and ¶ [0026]), a multidimensional constellation information (Kota: 4D15B bit mapper for a multi-dimension constellation.  ¶ [0040]); 
control the channel coder to perform channel coding on a bit sequence (Kota: A transmitter 100 receives data [i.e., bit sequence] and control codes 110-1, 110-2 from an interface.  Fig. 1 and ¶ [0026]) to determine a coded sequence (Kota: The encoding [i.e., channel coding] produces a series of 65-bit blocks 115 [i.e., coded sequence], which may be preceded by a data/control header 117.  Fig. 1 and ¶ [0026]);
interleave and scramble the coded sequence (Kota: the encoded blocks [i.e., coded sequence] are scrambled using a scrambler 120, producing a series of scrambled 65-bit blocks 125 preceded by a data/control header 127.  A framer 130 creates a frame 135 from 50 of these 65-bit blocks (i.e., 3250 bits/frame) … n the embodiment of FIG. 1, the symbols are provided to an interleaver 190 over a PMA service interface, which is itself divided into four pairs 195.  Fig. 1 and ¶ [0026-0027, 0031]);
perform multidimensional constellation modulation (Kota: 4D15B bit mapper for a multi-dimension constellation.  ¶ [0040]) on the interleaved or scrambled sequence (Kota: Channel coding is then performed on the frames 135 [i.e., scrambled sequence]. A 4D15B constellation is used to encode 15 bits into one of 215 points in the constellation.  Fig. 1 and ¶ [0028]).
Although Kota teaches encoding a sequence of bits, scrambling and interleaving such encoded blocks, Kota does not explicitly teach:
a grid mapping pattern information; 
perform grid mapping on the modulated sequence to determine a mapped sequence, wherein the grid mapping includes a zero-padding and interleaving; and
transmit the mapped sequence. 
However, in the same field of endeavor, Lee teaches:
a grid mapping pattern information (Lee: The Tx streams may be sequentially mapped to resource elements within a resource block allocated for information transmission. One complex symbol may be mapped to one resource element. In case of multiple-antenna transmission, there is one resource grid (see FIG. 3) defined for each Tx antenna.  Figs. 3, 9 and ¶ [0101-0102]); 
perform grid mapping on the modulated sequence to determine a mapped sequence (Lee: Each Tx stream may consist of a specific number of symbols, where the specific number is equal to the number of spatial streams.  The Tx streams may be sequentially mapped to resource elements within a resource block allocated for information transmission. One complex symbol may be mapped to one resource element. In case of multiple-antenna transmission, there is one resource grid (see FIG. 3) defined for each Tx antenna.  Figs. 3, 9 and ¶ [0101-0102]); and
transmit the mapped sequence (Lee: One or more resource blocks may be allocated to the transmitter 300 for information transmission.  Fig. 9 and ¶ [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kota to include the features as taught by Lee above in order to provide effective information transmission in a wireless communication system. (Lee, ¶ [0011]).
Although Kota-Lee teaches encoding a sequence of bits, scrambling and interleaving such encoded blocks, and mapping Tx streams to resource elements using resource grid defined for each Tx antenna, Kota-Lee does not explicitly teach:
wherein the grid mapping includes a zero-padding and interleaving. 
However, in the same field of endeavor, Zhao teaches:
wherein the grid mapping includes a zero-padding and interleaving (Zhao: the invention relate to zero padding and mapping in combination with bit interleaved coded modulation.  Fig. 33A and ¶ [0230]).
Kota-Lee to include the features as taught by Zhao above in order to make code length equal. (Zhao, ¶ [0231]).

Claims 3, 6, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kota-Lee-Zhao in view of Kusashima  (US Patent Application Publication, 2019/0174567, hereinafter, “Kusashima”).
Regarding claim 3, Kota-Lee-Zhao discloses on the features with respect to claim 2 as outlined above.
Kota-Lee-Zhao does not explicitly teach:
wherein the acquiring, by the transmitter, the interleaving pattern information, the scrambling pattern information, the multidimensional constellation information and the grid mapping pattern information comprises: 
receiving by the transmitter, the interleaving pattern information, the scrambling pattern information, the multidimensional constellation information, and the grid mapping pattern information transmitted through a downlink control channel by a receiver; and
acquiring by the transmitter from a system resource pool, the interleaving pattern information, the scrambling pattern information. 
However, in the same field of endeavor, Kusashima teaches:
wherein the acquiring, by the transmitter, the interleaving pattern information, the scrambling pattern information, the multidimensional constellation information and the grid mapping pattern information comprises: 
receiving by the transmitter, the interleaving pattern information, the scrambling pattern information, the multidimensional constellation information, and the grid mapping pattern information transmitted through a downlink control channel by a receiver (Kusashima: Examples of the information indicating the resources of the NR-PDCCH [physical downlink control channel] on the code axis include a scramble pattern ... of a decoding reference signal associated with the NR-PDCCH.  ¶ [0262]); and
acquiring by the transmitter from a system resource pool, the interleaving pattern information, the scrambling pattern information (Kusashima: Examples of the information indicating the resources of the NR-PDCCH [physical downlink control channel] on the code axis include a scramble pattern ... of a decoding reference signal associated with the NR-PDCCH.  ¶ [0262]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kota-Lee-Zhao to include the features as taught by Kusashima above in order to further improve transmission efficiency of an entire system. (Kusashima, ¶ [0007]).

Regarding claim 6, Kota-Lee-Zhao-Kusashima discloses on the features with respect to claim 3 as outlined above.
Kusashima further teaches:
wherein the interleaving pattern information and the scrambling pattern information, the multidimensional constellation information, and the grid mapping pattern information is acquired through at least one of a physical broadcast channel, a physical downlink control channel (Kusashima: Examples of the information indicating the resources of the NR-PDCCH [physical downlink control channel] on the code axis include a scramble pattern ... of a decoding reference signal associated with the NR-PDCCH.  ¶ [0262]).
 Kusashima is the same as the rationale and motivation for Claim 3.  

Regarding claim 16, Kota-Lee-Zhao discloses on the features with respect to claim 15 as outlined above.
Kota-Lee-Zhao does not explicitly teach:
wherein, in order to acquire the interleaving pattern information, the scrambling pattern information, the multidimensional constellation information, and the grid mapping pattern information, the at least one processor is configured to: 
control the transceiver to receive the interleaving pattern information, the scrambling pattern information, the multidimensional constellation information, and the grid mapping pattern information transmitted through a downlink control channel by a receiver; and
control the transceiver to acquire, from a system resource pool, the interleaving pattern information, the scrambling pattern information. 
However, in the same field of endeavor, Kusashima teaches:
wherein, in order to acquire the interleaving pattern information, the scrambling pattern information, the multidimensional constellation information, and the grid mapping pattern information, the at least one processor is configured to: 
control the transceiver to receive the interleaving pattern information, the scrambling pattern information, the multidimensional constellation information, and the grid mapping pattern information transmitted through a downlink control channel by a receiver (Kusashima: Examples of the information indicating the resources of the NR-PDCCH [physical downlink control channel] on the code axis include a scramble pattern ... of a decoding reference signal associated with the NR-PDCCH.  ¶ [0262]); and
control the transceiver to acquire, from a system resource pool, the interleaving pattern information, the scrambling pattern information (Kusashima: Examples of the information indicating the resources of the NR-PDCCH [physical downlink control channel] on the code axis include a scramble pattern ... of a decoding reference signal associated with the NR-PDCCH.  ¶ [0262]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kota-Lee-Zhao to include the features as taught by Kusashima above in order to further improve transmission efficiency of an entire system. (Kusashima, ¶ [0007]).

Regarding claim 19, Kota-Lee-Zhao discloses on the features with respect to claim 16 as outlined above.
Kusashima further teaches:
wherein the at least one processor is configured to control the transceiver to acquire the interleaving pattern information, the scrambling pattern information, the multidimensional constellation information and the grid mapping pattern information through at least one of a physical broadcast channel, a physical downlink control channel (Kusashima: Examples of the information indicating the resources of the NR-PDCCH [physical downlink control channel] on the code axis include a scramble pattern ... of a decoding reference signal associated with the NR-PDCCH.  ¶ [0262]).
The rationale and motivation for adding this teaching of Kusashima is the same as the rationale and motivation for Claim 16.  

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kota-Lee-Zhao-Kusashima in view of Suzuki et.al. (US Patent Application Publication, 2020/0045650, hereinafter, “Suzuki”).
Regarding claim 4, Kota-Lee-Zhao-Kusashima discloses on the features with respect to claim 3 as outlined above.
Kota-Lee-Zhao-Kusashima does not explicitly teach:
transmitting, by the transmitter, an access request to the receiver based on the acquired interleaving pattern information, the acquired scrambling pattern information, the acquired multidimensional constellation information, and the acquired grid mapping pattern information; and
performing, based on a situation of receiving by the transmitter, a feedback message transmitted by the receiver  within a preset time window, any one of: 
in case that the transmitter has received the feedback message transmitted by the receiver within the preset time window, processing, by the transmitter, data to be transmitted based on the acquired interleaving pattern information, the acquired scrambling pattern information. 
However, in the same field of endeavor, Suzuki teaches:
transmitting, by the transmitter, an access request to the receiver (Suzuki: In 1602, the terminal apparatus 1B [i.e., transmitter] transmits the random access preamble 1212A22 [i.e., access request] ... In a case that the base station apparatus 3 [i.e., receiver] successfully detects ... the random access preamble 1212A22.  Figs. 15, 16 and ¶ [0193-0194]) based on the acquired interleaving pattern information, the acquired scrambling pattern information (Suzuki: The terminal apparatus 1 may select the random access preamble 1212A21, and select the transmission parameter 1222A21 ... the transmission parameter 1222A21 may include the parameter D4 related to initialization of a scrambling sequence used for scrambling of coded bits or modulation symbols of the message X.  Fig. 15 and ¶ [0188-0189]), the acquired multidimensional constellation information, and the acquired grid mapping pattern information; and
performing, based on a situation of receiving by the transmitter, a feedback message transmitted by the receiver (Suzuki: the base station apparatus 3 transmits ... a random access response [i.e., feedback message] corresponding to the random access preamble 1212A22 (1606).  Figs. 15, 16 and ¶ [0194]) within a preset time window (Suzuki: The MAC of the terminal apparatus 1 may monitor a PDCCH for a random access response in a random access response window.  ¶ [0212]), any one of: 
in case that the transmitter has received the feedback message transmitted by the receiver within the preset time window (Suzuki: the base station apparatus 3 transmits ... a random access response [i.e., feedback message] corresponding to the random access preamble 1212A22 (1606).  Figs. 15, 16 and ¶ [0194]), processing, by the transmitter, data to be transmitted based on the acquired interleaving pattern information, the acquired scrambling pattern information (Suzuki: In a case that the terminal apparatus 1B receives the random access response, the terminal apparatus 1B transmits the identifier [i.e., data] of the terminal apparatus 1B by using a PUSCH, based on an uplink grant included in the random access response (1608) ... Note that information for indicating a random access preamble may be represented by a scrambling sequence used for scrambling of coding bits or modulation symbols of the message X [i.e., message with identifier from terminal apparatus 1B above].  Fig. Fig. 16 and ¶ [0194]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kota-Lee-Zhao-Kusashima to include the Suzuki above in order to efficiently perform a random access procedure. (Suzuki, ¶ [0014]).

Regarding claim 17, Kota-Lee-Zhao-Kusashima discloses on the features with respect to claim 16 as outlined above.
Kota-Lee-Zhao-Kusashima does not explicitly teach:
control the transceiver to transmit an access request to the receiver  based on the acquired interleaving pattern information, the acquired scrambling pattern information, the acquired multidimensional constellation information, and the acquired grid mapping pattern information; and
perform, based on a situation of receiving by the transceiver, a feedback message transmitted by the receiver within a preset time window, any one of: 
based on the transceiver receiving the feedback message transmitted by the receiver within the preset time window, control the transceiver to process data to be transmitted based on the acquired interleaving pattern information, the acquired scrambling pattern information. 
However, in the same field of endeavor, Suzuki teaches:
control the transceiver to transmit an access request to the receiver (Suzuki: In 1602, the terminal apparatus 1B [i.e., transmitter] transmits the random access preamble 1212A22 [i.e., access request] ... In a case that the base station apparatus 3 [i.e., receiver] successfully detects ... the random access preamble 1212A22.  Figs. 15, 16 and ¶ [0193-0194]) based on the acquired interleaving pattern information, the acquired scrambling pattern information (Suzuki: The terminal apparatus 1 may select the random access preamble 1212A21, and select the transmission parameter 1222A21 ... the transmission parameter 1222A21 may include the parameter D4 related to initialization of a scrambling sequence used for scrambling of coded bits or modulation symbols of the message X.  Fig. 15 and ¶ [0188-0189]), the acquired multidimensional constellation information, and the acquired grid mapping pattern information; and
perform, based on a situation of receiving by the transceiver, a feedback message transmitted by the receiver (Suzuki: the base station apparatus 3 transmits ... a random access response [i.e., feedback message] corresponding to the random access preamble 1212A22 (1606).  Figs. 15, 16 and ¶ [0194]) within a preset time window (Suzuki: The MAC of the terminal apparatus 1 may monitor a PDCCH for a random access response in a random access response window.  ¶ [0212]), any one of: 
based on the transceiver receiving the feedback message transmitted by the receiver within the preset time window (Suzuki: the base station apparatus 3 transmits ... a random access response [i.e., feedback message] corresponding to the random access preamble 1212A22 (1606).  Figs. 15, 16 and ¶ [0194]), control the transceiver to process data to be transmitted based on the acquired interleaving pattern information, the acquired scrambling pattern information (Suzuki: In a case that the terminal apparatus 1B receives the random access response, the terminal apparatus 1B transmits the identifier [i.e., data] of the terminal apparatus 1B by using a PUSCH, based on an uplink grant included in the random access response (1608) ... Note that information for indicating a random access preamble may be represented by a scrambling sequence used for scrambling of coding bits or modulation symbols of the message X [i.e., message with identifier from terminal apparatus 1B above].  Fig. Fig. 16 and ¶ [0194]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kota-Lee-Zhao-Kusashima to include the Suzuki above in order to efficiently perform a random access procedure. (Suzuki, ¶ [0014]).

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kota-Lee-Zhao in view of Suzuki et.al. (US Patent Application Publication, 2020/0045650, hereinafter, “Suzuki”).
Regarding claim 5, Kota-Lee-Zhao discloses on the features with respect to claim 2 as outlined above.
Kota further teaches:
wherein performing of the multidimensional constellation modulation (Kota: 4D15B bit mapper for a multi-dimension constellation.  ¶ [0040]) on the interleaved and scrambled sequence comprises performing the multidimensional constellation modulation on the interleaved and scrambled sequence based on the multidimensional constellation information (Kota: Channel coding is then performed on the frames 135 [i.e., scrambled sequence]. A 4D15B constellation is used to encode 15 bits into one of 215 points in the constellation.  Fig. 1 and ¶ [0028]); and
wherein performing of the grid mapping on the modulated sequence to determine the mapped sequence comprises performing grid mapping on the modulated sequence based on the grid mapping pattern information to determine the mapped sequence (Kota: A bit mapper 180 then maps the outer bits (u7,u6,u5,u4,u3,u2,u1,u0) and inner bits (c6,c5,c4,c3,c2,c1,c0) to a symbol frame 185 [i.e., mapped sequence], where the symbols are taken from a 4D15B constellation.  Fig. 1 and ¶ [0031]). 
Kota-Lee-Zhao does not explicitly teach:
wherein the interleaving and scrambling of the coded sequence comprises interleaving and scrambling the coded sequence based on the interleaving pattern information and the scrambling pattern information.
However, in the same field of endeavor, Suzuki teaches:
wherein the interleaving and scrambling of the coded sequence comprises interleaving and scrambling the coded sequence based on the interleaving pattern information and the scrambling pattern information (Suzuki: Note that information for indicating a random access preamble may be represented by a scrambling sequence [i.e., scrambling pattern information] used for scrambling of coding bits [i.e., coded sequence] or modulation symbols of the message X.  Fig. Fig. 16 and ¶ [0194]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kota-Lee-Zhao to include the features as taught by Suzuki above in order to efficiently perform a random access procedure. (Suzuki, ¶ [0014]).

Regarding claim 18, Kota-Lee-Zhao discloses on the features with respect to claim 15 as outlined above.
Kota further teaches:
wherein, in order to perform of the multidimensional constellation modulation (Kota: 4D15B bit mapper for a multi-dimension constellation.  ¶ [0040])  on the interleaved and scrambled sequence, the at least one processor is configured to perform the multidimensional constellation modulation on the interleaved and scrambled sequence based on the multidimensional constellation information (Kota: Channel coding is then performed on the frames 135 [i.e., scrambled sequence]. A 4D15B constellation is used to encode 15 bits into one of 215 points in the constellation.  Fig. 1 and ¶ [0028]); and
perform the grid mapping on the modulated sequence to determine the mapped sequence the at least one processor is configured to perform grid mapping on the modulated sequence based on the grid mapping pattern information to determine the mapped sequence (Kota: A bit mapper 180 then maps the outer bits (u7,u6,u5,u4,u3,u2,u1,u0) and inner bits (c6,c5,c4,c3,c2,c1,c0) to a symbol frame 185 [i.e., mapped sequence], where the symbols are taken from a 4D15B constellation.  Fig. 1 and ¶ [0031]). 
Kota-Lee-Zhao does not explicitly teach:
wherein in order to interleave and scramble of the coded sequence, the at least one processor is configured to interleave and scramble the coded sequence based on the interleaving pattern information and the scrambling pattern information.
However, in the same field of endeavor, Suzuki teaches:
wherein in order to interleave and scramble of the coded sequence, the at least one processor is configured to interleave and scramble the coded sequence based on the interleaving pattern information and the scrambling pattern information (Suzuki: Note that information for indicating a random access preamble may be represented by a scrambling sequence [i.e., scrambling pattern information] used for scrambling of coding bits [i.e., coded sequence] or modulation symbols of the message X.  Fig. Fig. 16 and ¶ [0194]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kota-Lee-Zhao to include the features as taught by Suzuki above in order to efficiently perform a random access procedure. (Suzuki, ¶ [0014]).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kota-Lee-Zhao-Kusashima in view of Taherzadeh Boroujeni   et.al. (US Patent Application Publication, 2017/0054483, hereinafter, “Taherzadeh Boroujeni”).
Regarding claim 7, Kota-Lee-Zhao-Kusashima discloses on the features with respect to claim 6 as outlined above.
Kota-Lee-Zhao-Kusashima does not explicitly teach:
wherein the multidimensional constellation information comprises at least one of: a mother constellation or a constellation operator; 
wherein the mother constellation is in any one of: 
a multidimensional constellation having a special structure. 
However, in the same field of endeavor, Taherzadeh Boroujeni teaches:
wherein the multidimensional constellation information comprises at least one of: a mother constellation (Taherzadeh Boroujeni: The method of Embodiment 1, wherein the multidimensional mother constellation is a N-dimensional complex constellation ...  ¶ [0101]) or a constellation operator; 
wherein the mother constellation is in any one of: 
a multidimensional constellation having a special structure (Taherzadeh Boroujeni: ... where N is an integer number greater than or equal to 2, and wherein the baseline multidimensional constellation comprises ... an N-dimensional lattice constellation [i.e., special structure].  ¶ [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kota-Lee-Zhao-Kusashima to include the features as taught by Taherzadeh Boroujeni above in order to design multidimensional constellations for use as codebooks. (Taherzadeh Boroujeni, ¶ [0011]).

Regarding claim 20, Kota-Lee-Zhao-Kusashima discloses on the features with respect to claim 19 as outlined above.
Kota-Lee-Zhao-Kusashima does not explicitly teach:
the multidimensional constellation information comprises at least one of a mother constellation or  a constellation operator; 
the mother constellation is in one of a cartesian product form having multiple quadrature amplitude modulation (QAM)  constellations, a multidimensional constellation having a special structure. 
However, in the same field of endeavor, Taherzadeh Boroujeni teaches:
the multidimensional constellation information comprises at least one of a mother constellation (Taherzadeh Boroujeni: The method of Embodiment 1, wherein the multidimensional mother constellation is a N-dimensional complex constellation ...  ¶ [0101]) or  a constellation operator; 
the mother constellation is in one of a cartesian product form having multiple quadrature amplitude modulation (QAM)  constellations, a multidimensional constellation having a special structure (Taherzadeh Boroujeni: ... where N is an integer number greater than or equal to 2, and wherein the baseline multidimensional constellation comprises ... an N-dimensional lattice constellation [i.e., special structure].  ¶ [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kota-Lee-Zhao-Kusashima to include the features as taught by Taherzadeh Boroujeni above in order to design multidimensional constellations for use as codebooks. (Taherzadeh Boroujeni, ¶ [0011]).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kota-Lee-Zhao in view of Baek et.al. (US Patent Application Publication, 2015/0365204, hereinafter, “Baek”).
Regarding claim 9, Kota-Lee-Zhao discloses on the features with respect to claim 8 as outlined above.
Kota-Lee-Zhao does not explicitly teach:
wherein decoding, by the receiver, of the each of the mixed signals based on interleaving information, the scrambling information, the multidimensional constellation information, and the grid mapping pattern information corresponding to the data comprises: 
de-mapping the mixed signals by using the grid mapping pattern information corresponding to each of the transmitters; 
performing multidimensional constellation demodulation on the de-mapped signals based on the multidimensional constellation information corresponding to each of the multiple transmitters; and
de-interleaving and de-scrambling the data, on which the multidimensional constellation demodulation is performed, based on the interleaving pattern information and scrambling information corresponding to each of the multiple transmitters to obtain the data. 
However, in the same field of endeavor, Baek teaches:
wherein decoding, by the receiver, of the each of the mixed signals based on interleaving information, the scrambling information, the multidimensional constellation information, and the grid mapping pattern information corresponding to the data comprises: 
de-mapping the mixed signals (Baek: The parsing of the signal frame by demapping the DP [data pipe] data may correspond to parsing the signal frame by demapping the DP data as described above by the above-described frame parsing module.  Fig. 34 and ¶ [0371]) by using the grid mapping pattern information corresponding to each of the transmitters (Baek: he cell demapper 10100 can extract cells corresponding to common data, cells corresponding to data pipes and cells corresponding to PLS data [physical layer signaling] from received signal frames.  Fig. 10 and ¶ [0181]); 
performing multidimensional constellation demodulation on the de-mapped signals (Baek: The decoding of the DP data based on the code rate may correspond to performing decoding based on the code rate as described above by the above-described demapping & decoding module. The decoding of the DP data based on the code rate may include demapping the DP data from constellations based on the code rate.  Fig. 34 and ¶ [0372]) based on the multidimensional constellation information corresponding to each of the multiple transmitters (Baek: Compared to the above-described demapping & decoding module, in the demapping & decoding module according to another embodiment of the present invention, the constellation demapper is changed to a multi-dimensional constellation demapper.  ¶ [0295]); and
de-interleaving and de-scrambling the data, on which the multidimensional constellation demodulation is performed, based on the interleaving pattern information and scrambling information corresponding to each of the multiple transmitters to obtain the data (Baek: The bit-deinterleaving of the DP data demapped from the constellations may correspond to bit-deinterleaving the DP data demapped from the constellations as described above by the above-described bit deinterleaver block.  ¶ [0374]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kota-Lee-Zhao to include the features as taught by Baek above in order to provide an efficient broadcast signal transmission and reception. (Baek, ¶ [0029]).

Regarding claim 12, Kota-Lee-Zhao discloses on the features with respect to claim 8 as outlined above.
Kota-Lee-Zhao does not explicitly teach:
receiving, by the receiver, signals from same transmitter, the signals associated with the interleaving, the scrambling, the multidimensional constellation modulation, and the grid mapping on multiple data streams from the same transmitter; and
decoding, based on the interleaving pattern information, the scrambling pattern information, the multidimensional constellation information, and the grid mapping pattern information corresponding to each of the multiple data streams, the signals to obtain the multiple data streams from the same transmitter. 
However, in the same field of endeavor, Baek teaches:
receiving, by the receiver, signals from same transmitter (Baek: The apparatus for receiving broadcast signals for future broadcast services ... correspond to the apparatus for transmitting broadcast signals for future broadcast services, described with reference to FIG. 1.  Figs. 1, 8 and ¶ [0157]), the signals associated with the interleaving, the scrambling, the multidimensional constellation modulation, and the grid mapping on multiple data streams from the same transmitter (Baek: apparatus for transmitting broadcast signals [¶ 0069] ... The coding & modulation module 1100 ... can perform forward error correction (FEC) encoding on each data pipe received from the input formatting module 1000 ... In addition, the coding & modulation module 1100 ... can convert FEC output bit data to symbol data and interleave the symbol data to correct burst error caused by a channel [¶ 0073].  Fig. 1); and
decoding, based on the interleaving pattern information, the scrambling pattern information, the multidimensional constellation information, and the grid mapping pattern information corresponding to each of the multiple data streams, the signals to obtain the multiple data streams from the same transmitter (Baek: The demapping & decoding module 8200 can convert the input signals into bit domain data and then deinterleave the same as necessary. The demapping & decoding module 8200 can perform demapping for mapping applied for transmission efficiency and correct an error generated on a transmission channel through decoding. In this case, the demapping & decoding module 8200 can obtain transmission parameters necessary for demapping and decoding by decoding the data output from the signaling decoding module 8400.  Fig. 8 and ¶ [0160]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kota-Lee-Zhao to include the features as taught by Baek above in order to provide an efficient broadcast signal transmission and reception. (Baek, ¶ [0029]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kota-Lee-Zhao-Baek in view of Park et.al. (US Patent Application Publication, 2015/0222472, hereinafter, “Park”).
Regarding claim 10, Kota-Lee-Zhao-Baek discloses on the features with respect to claim 9 as outlined above.
Kota-Lee-Zhao-Baek does not explicitly teach:
wherein decoding the mixed signals comprises any one of: 
performing, by the receiver, grid de-mapping, multidimensional constellation demodulation, and de-interleaving, and de-scrambling on the mixed signals based on the same grid mapping pattern information, same multidimensional constellation information, different interleaving pattern information, and different scrambling pattern information corresponding to each of the multiple transmitters. 
However, in the same field of endeavor, Park teaches:
wherein decoding the mixed signals comprises any one of: 
performing, by the receiver, grid de-mapping, multidimensional constellation demodulation, and de-interleaving, and de-scrambling on the mixed signals based on the same grid mapping pattern information, same multidimensional constellation information (Park: [Fig. 2 shows inner encoder 216 for encoding interleaved bit stream, and modulator 218 for mapping encoded bit stream; correspondingly, demodulator 222 for de-mapping bit stream, and inner decoder 224 for decoding de-mapped bit stream.  Hence, same grid mapping pattern and constellation (see Fig. 1A)].  Fig. 2 and ¶ [0044-0045]), different interleaving pattern information, and different scrambling pattern information corresponding to each of the multiple transmitters (Park: the pattern of the interleaving and the de-interleaving can be different depending on a characteristic of the repetition code, or have no relation to the characteristic of the repetition code.  ¶ [0106]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kota-Lee-Zhao-Baek to include the features as taught by Park above in order to efficiently perform channel encoding and decoding. (Park, ¶ [0012]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kota-Lee-Zhao in view of Baek et.al. (US Patent Application Publication, 2015/0365204, hereinafter, “Baek”), further in view of Suzuki et.al. (US Patent Application Publication, 2020/0045650, hereinafter, “Suzuki”).
Regarding claim 11, Kota-Lee-Zhao discloses on the features with respect to claim 8 as outlined above.
Kota-Lee-Zhao does not explicitly teach:
determining, by the receiver based on network loads, the interleaving scrambling pattern information, the scrambling pattern information, the multidimensional constellation information, and the grid mapping pattern information used by the multiple transmitters; and
transmitting, by the receiver and to each of the multiple transmitters, the determined interleaving pattern information, the determined scrambling pattern information, the determined multidimensional constellation information, and the determined grid mapping pattern information used by the multiple transmitters.
However, in the same field of endeavor, Baek teaches:
determining, by the receiver based on network loads (Baek: determined through bit-interleaved coded modulation (BICM) capacity analysis.  ¶ [0290]), the interleaving scrambling pattern information, the scrambling pattern information, the multidimensional constellation information, and the grid mapping pattern information used by the multiple transmitters (Baek: The demapping & decoding module 8200 can convert the input signals into bit domain data and then 1 the same as necessary. The demapping & decoding module 8200 can perform demapping for mapping applied for transmission efficiency and correct an error generated on a transmission channel through decoding. In this case, the demapping & decoding module 8200 can obtain transmission parameters necessary for demapping and decoding by decoding the data output from the signaling decoding module 8400 [of the transmission by the transmitter].  Fig. 8 and ¶ [0160]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kota-Lee-Zhao to include the features as taught by Baek above in order to provide an efficient broadcast signal transmission and reception. (Baek, ¶ [0029]).
Kota-Lee-Zhao-Baek does not explicitly teach:
transmitting, by the receiver and to each of the multiple transmitters, the determined interleaving pattern information, the determined scrambling pattern information, the determined multidimensional constellation information, and the determined grid mapping pattern information used by the multiple transmitters. 
However, in the same field of endeavor, Suzuki teaches:
transmitting, by the receiver and to each of the multiple transmitters, the determined interleaving pattern information, the determined scrambling pattern information, the determined multidimensional constellation information, and the determined grid mapping pattern information used by the multiple transmitters (Suzuki: In a case that the terminal apparatus 1B receives the random access response, the terminal apparatus 1B transmits the identifier of the terminal apparatus 1B by using a PUSCH, based on an uplink grant included in the random access response (1608) ... Note that information for indicating a random access preamble may be represented by a scrambling sequence used for scrambling of coding bits or modulation symbols of the message X [i.e., message with identifier from terminal apparatus 1B above].  Fig. Fig. 16 and ¶ [0194]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kota-Lee-Zhao-Baek to include the features as taught by Suzuki above in order to efficiently perform a random access procedure. (Suzuki, ¶ [0014]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kota-Lee-Zhao-Baek in view of Taherzadeh Boroujeni   et.al. (US Patent Application Publication, 2017/0054483, hereinafter, “Taherzadeh Boroujeni”).
Regarding claim 14, Kota-Lee-Zhao-Baek discloses on the features with respect to claim 12 as outlined above.
Kota-Lee-Zhao-Baek does not explicitly teach:
wherein the multidimensional constellation modulation at least includes one of phase rotation or power adjustment. 
However, in the same field of endeavor, Taherzadeh Boroujeni teaches:
wherein the multidimensional constellation modulation at least includes one of phase rotation (Taherzadeh Boroujeni: determining, by a receiving device, a plurality of codebooks, wherein each codebook is generated by applying a unitary rotation to a baseline multidimensional constellation to produce a multidimensional mother constellation.  ¶ [0121]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kota-Lee-Zhao-Baek to include the features as taught by Taherzadeh Boroujeni above in order to design multidimensional constellations for use as codebooks. (Taherzadeh Boroujeni, ¶ [0011]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416